     Case 2:19-cv-04776-DSF-JC Document 77 Filed 07/26/21 Page 1 of 25 Page ID #:973



 1     Guy Ruttenberg, Bar No. 207937
       guy@ruttenbergiplaw.com
 2     Michael Eshaghian, Bar No. 300869
       mike@ruttenbergiplaw.com
 3     RUTTENBERG IP LAW,
 4     A PROFESSIONAL CORPORATION
       1801 Century Park East, Suite 1920
 5     Los Angeles, CA 90067
       Telephone: (310) 627-2270
 6     Facsimile: (310) 627-2260
 7
       Attorneys for Defendant Ziff Davis, LLC
 8
 9
10                         UNITED STATES DISTRICT COURT

11                 FOR THE CENTRAL DISTRICT OF CALIFORNIA

12
13      MICHAEL GRECCO PRODUCTIONS,              Case No. 2:19-cv-04776-DSF-JC
        INC. d/b/a MICHAEL GRECCO
14      PHOTOGRAPHY, INC.,                       [REDACTED VERSION OF
                                                 DOCUMENT PROPOSED TO BE
15                     Plaintiff,                FILED UNDER SEAL]
16
              v.                                 DEFENDANT ZIFF DAVIS’
17                                               OPPOSITION TO PLAINTIFF’S
        ZIFF DAVIS, LLC; and DOES 1              MOTION TO DISQUALIFY
18      through 10 inclusive,
19
                       Defendants.               Date:      August 16, 2021
20                                               Time:      1:30 PM
                                                 Courtroom: 7D
21                                               Judge:     Hon. Dale S. Fischer
22
23
24
25
26
27
28

                        OPPOSITION TO MOTION TO DISQUALIFY
     Case 2:19-cv-04776-DSF-JC Document 77 Filed 07/26/21 Page 2 of 25 Page ID #:974



 1                                             TABLE OF CONTENTS
 2
 3     I.    INTRODUCTION ...............................................................................................1
       II.   FACTUAL BACKGROUND..............................................................................1
 4
       III. PROCEDURAL BACKGROUND .....................................................................4
 5
       IV. LEGAL STANDARD .........................................................................................5
 6     V. ARGUMENT .......................................................................................................6
 7
             A.        MGP Has Waived Any Conflict or Disqualification. ...............................7
 8
             B.        MGP Was Never a Prospective Client. .....................................................8
 9
             C.        MGP’s Inquiry Is Not Substantially Related to this Case. ......................14
10
             D.        The Information MGP Disclosed to RIPL Is Not Confidential at
11
               All. ...........................................................................................................16
12     VI. CONCLUSION..................................................................................................20
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                i            2:19-cv-04776-DSF-JC
                               OPPOSITION TO MOTION TO DISQUALIFY
     Case 2:19-cv-04776-DSF-JC Document 77 Filed 07/26/21 Page 3 of 25 Page ID #:975



 1                                         TABLE OF AUTHORITIES
 2    Cases
 3    Cal. Self-Insurers’ Security Fund v. Superior Court,
 4      19 Cal. App. 5th 1065 (2018) .................................................................................... 6
 5    Caldwell v. City of San Francisco,
 6      No. 12-cv-01892-DMR, 2021 WL 242867 (N.D. Cal. Jan. 25, 2021) ................ 6, 12
 7    Evangelatos v. Superior Court,
 8      44 Cal. 3d 1188 (1988) .............................................................................................. 6
 9    Export-Import Bank of Korea v. ASI Corp.,
10      No. CV162056MWFJPRX, 2019 WL 8200603 (C.D. Cal. Jan. 16, 2019) ............ 16
11    Faraday&Future, Inc. v. EVelozcity, Inc.,
12      No. CV 18-737-DMG (RAOx), 2018 WL 4849704 (C.D. Cal. May 30, 2018) ..... 17
13    Fremont Indemnity Co. v. Fremont General Corp.,
14      143 Cal. App. 4th 50 (2006) .................................................................................... 15
15    Gentry v. State Farm Mut. Automobile Ins. Co.,
16      No. CIV. S-09-0671 LKK/GGH, 2009 WL 10693206 (E.D. Cal. Sept. 4, 2009)..... 7
17    Golden v. Michael Grecco Prods, Inc.,
18      No. 19CV3156NGGRER, 2021 WL 878587 (E.D.N.Y. Mar. 9, 2021).................. 18
19    Grecco v. Associated Press,
20      No. 16-cv-6240 (VEC), 2017 WL 2913501 (S.D.N.Y. July 7, 2017) ..................... 18
21    In re EXDS, Inc.,
22      No. C05-0787 PVT, 2005 WL 2043020 (N.D. Cal. Aug. 24, 2005 .......................... 8
23    in re Johnson, N
24      o. 96-O-05705, 2000 WL 1682427 (Cal. Bar Ct. Oct. 26, 2000) ............................ 20
25    In re Marriage of Zimmerman,
26      16 Cal. App. 4th 556 (1993) .................................................................................... 13
27    In re Marvel,
28      251 B.R. 869 (Bankr. N.D. Cal. 2000), aff’d 265 B.R. 605 (N.D. Cal. 2001) ...... 6, 8

                                                ii           2:19-cv-04776-DSF-JC
                               OPPOSITION TO MOTION TO DISQUALIFY
     Case 2:19-cv-04776-DSF-JC Document 77 Filed 07/26/21 Page 4 of 25 Page ID #:976



 1    In re Wu,
 2       No. 95-O-16652, 2001 WL 1511529 (Cal. Bar Ct. June 5, 2001) ............................ 6
 3    IPVX Patent Holdings, Inc. v. 8x8, Inc.,
 4       No. 4:13-cv-01707 SBA (KAW), 2013 WL 6700303 (N.D. Cal. Dec. 19, 2013) .. 12
 5    Kuyou Sports Goods Co. v. Fountain Inc.,
 6       No. SACV 17-00426 JVS(KESx), 2017 WL 5172239 (C.D. Cal. Jun. 19, 2017) .12,
 7       17
 8    Li v. A Perfect Day Franchise, Inc.,
 9       No. 11-cv-01189-LHK, 2011 WL 4635176 (N.D. Cal. Oct. 5, 2011) ................... 12
10    Michael Grecco Prods, Inc. v. BDG Media Inc.,
11       No. CV 19-04716-AB, 2020 WL 3957565 (C.D. Cal. Feb. 26, 2020) ............... 1, 17
12    Michael Grecco Prods., Inc. v. Alamy Inc.,
13       No. 18-CV-3260 (PKC) (JO), 2020 WL 5848613 (E.D.N.Y. Oct. 1, 2020) ........... 18
14    Michael Grecco Prods., Inc. v. Enthusiast Gaming, Inc.,
15       No. 19-cv-06399-LHK (N.D. Cal. Dec. 8, 2020) .................................................... 18
16    Michael Grecco Prods., Inc. v. UMG Recordings, Inc.,
17       No. 1:17-cv-01384-JGK, Dkt. No. 1 (S.D.N.Y. Feb. 23, 2017 ............................... 18
18    Michael Grecco Prods., Inc. v. Valuewalk, LLC,
19       345 F. Supp. 3d 482 (S.D.N.Y. 2018) ..................................................................... 18
20    Michael Grecco Prods., Inc. v. Wenn Ltd.,
21       No. 17-cv-1843, Dkt. No. 1 (S.D.N.Y. Mar. 13, 2017) ....................................... 1, 19
22    Shurance v. Planning Control Int’l, Inc.,
23       839 F.2d 1347 (9th Cir. 1988) ............................................................................... 6, 8
24    SkyBell Techs., Inc. v. Ring, Inc.,
25       No. SACV1800014JVSJDEX, 2018 WL 6016156 (C.D. Cal. Sept. 18, 2018) ...... 20
26    Rules/Statutes
27    Cal. Bus. & Prof. Code § 6077 ...................................................................................... 6
28    Cal. Rules of Professional Conduct Rule 1.18 .....................................................passim

                                                iii          2:19-cv-04776-DSF-JC
                               OPPOSITION TO MOTION TO DISQUALIFY
     Case 2:19-cv-04776-DSF-JC Document 77 Filed 07/26/21 Page 5 of 25 Page ID #:977



 1      I.   INTRODUCTION
 2           Two years after Ruttenberg IP Law (“RIPL”) began its representation of
 3    Defendant Ziff Davis, LLC (“Ziff Davis”) in connection with this lawsuit, Plaintiff
 4    Michael Grecco Productions, Inc. (“MGP”) filed a belated motion to disqualify. In its
 5    motion, MGP claims that RIPL obtained confidential information from MGP in 2018
 6    via (i) a unilateral email sent to the wife of Ziff Davis’ lead counsel Guy Ruttenberg
 7    that contains general, non-specific, non-confidential information and (ii) a brief
 8    conversation with an associate at RIPL who has never worked on this case. Notably,
 9    the information disclosed to RIPL by MGP had nothing to do with this case, let alone
10    with Ziff Davis. Unfortunately, MGP has resorted to using its motion as an unfair
11    tactical tool in its lawsuit against Ziff Davis. The Court should not countenance this
12    effort and should deny MGP’s motion.
13     II.   FACTUAL BACKGROUND
14                                 Michael Grecco Productions
15           Mr. Michael Grecco is the head of MGP, which purports to be “a professional
16    media and photography company.” (Dkt. No. 26-1 ¶ 9). MGP is also a serial filer of
17    copyright infringement cases. (Dkt. Nos. 29-2 ¶ 5, 29-4). MGP purports to
18    “meticulously” protect its “intellectual property against infringement” and makes no
19    secret of its strategies. Michael Grecco Prods., Inc. v. Wenn Ltd., No. 17-cv-1843,
20    Dkt. No. 1 at 1–2 (S.D.N.Y. Mar. 13, 2017); see also Michael Grecco Prods, Inc. v.
21    BDG Media Inc., No. CV 19-04716-AB, 2020 WL 3957565, at *2 (C.D. Cal. Feb. 26,
22    2020) (“Plaintiff monitors infringements in-house through publicly available tools
23    such as Google Image Search.”);
24    https://labusinessjournal.com/news/2016/oct/21/photographers-focused-online
25    (“Grecco said he is slogging through 35,000 possible instances of copyright
26    infringement and he works with a team of eight law firms.”).
27           Apart from Mr. Grecco, the staff of MGP includes an admin, Torina Yamada, a
28    part-time archivist (Ms. Mykle Parker) and an intern. (Ex. 1 at 17:12-18:21).

                                          1            2:19-cv-04776-DSF-JC
                         OPPOSITION TO MOTION TO DISQUALIFY
     Case 2:19-cv-04776-DSF-JC Document 77 Filed 07/26/21 Page 6 of 25 Page ID #:978



 1          Michael Grecco is also the founder of two successive businesses— “Image
 2    Defenders,” and “Titan Copyright”—which enable photographers to monetize their
 3    copyrights through litigation. (Ex. 1 at 25:19-31:2). Mr. Grecco started “Image
 4    Defenders” as a partnership with Mr. Higbee of the Higbee law firm (i.e., Plaintiff’s
 5    counsel of record in this case), but later switched to a different partner and restarted
 6    the business under the Tian name. (Id.) According to its website, “TITAN exists to
 7    enable photographers and agencies to safeguard the use of their work online. The
 8    TITAN system includes the use of an online platform and sophisticated search
 9    capability, in-house legal analysts and copyright experts, and a hands-on customer
10    support team. Our clients assign us approved infringement claims and we pursue
11    them.” (https://titancopyright.com/). Per its “How it Works” page, Titan “will engage
12    legal counsel – on a contingency basis” and the copyright owner receives “50% of the
13    total license fees and/or damages recovered.” (https://titancopyright.com/how-it-
14    works/). Mr. Grecco’s role as a founder of Titan is expressly disclosed on the
15    website. (https://titancopyright.com/about/).
16                    Ruttenberg IP Law and Its Relationship with Ziff Davis
17          RIPL is a boutique law firm run by attorney Guy Ruttenberg. (Ruttenberg Decl.
18    ¶ 2). Bassil Manadat was an associate at RIPL in 2018, although he has since
19    departed the firm. (Id. ¶ 6). Ms. Jean Lee was an admin at RIPL in 2018, although she
20    left the firm in around August 2019. (Id. ¶ 7).
21          RIPL has represented Ziff Davis and its affiliates in more than two dozen
22    matters for more than six years. (Ruttenberg Decl. ¶ 4). RIPL has been Ziff Davis’
23    counsel of record from the outset of the instant litigation. (Id. ¶ 5). RIPL has never
24    solicited MGP as a client. (Id. ¶ 8).
25                              MGP’s Limited Contacts with RIPL
26          On March 27, 2018, MGP’s representative Torina Yamada unilaterally reached
27    out to Mr. Ruttenberg’s wife (Ms. Hassid) explaining that her boss (Michael Grecco)
28                                                                                    (Dkt. No.

                                          2            2:19-cv-04776-DSF-JC
                         OPPOSITION TO MOTION TO DISQUALIFY
     Case 2:19-cv-04776-DSF-JC Document 77 Filed 07/26/21 Page 7 of 25 Page ID #:979



 1    76-1 at Ex. C). Ms. Hassid had previously worked as a criminal defense attorney (not
 2    through RIPL). (Ruttenberg Decl. ¶ 9). Ms. Yamada had been an assistant for Ms.
 3    Hassid more than a decade ago before Mr. Ruttenberg and Ms. Hassid were married.
 4    (Id.).
 5             Neither Ms. Hassid nor Mr. Ruttenberg had invited Ms. Yamada’s March 27
 6    email, much less any confidential information. (See Ex. 1 at 165:1-18; 169:1-4).
 7    According to Ms. Yamada’s email, Grecco was
 8
 9
10                                                             (Dkt. No. 76-1 at Ex. C). Ms.
11    Hassid responded that, “Guy [Ruttenberg] does some IP work, he’s going to ask
12    around and see if he knows anybody who can help out with this.” (Id.). On March 28,
13    2018, Ms. Yamada added,
14                          (Id.). On April 10, 2018, Ms. Yamada followed up with Ms.
15    Ruttenberg, “Do you think Guy would take a phone call with Michael next week?
16    He’s really eager, and so am I, to get them connected.” (Id.).
17             On April 10, 2018, Ms. Yamada followed up again with Ms. Hassid, who
18    responded that she was in the hospital (with Mr. Ruttenberg) giving birth. (Dkt. No.
19    76-1 at Ex. A). On April 10, Ms. Hassid added Mr. Ruttenberg to the email chain for
20    the first time (id.), but there was no response on that email chain from Mr. Ruttenberg
21    or anyone at RIPL. Mr. Ruttenberg has no recollection of reading that email chain.
22    (Ruttenberg Decl. ¶¶ 11–12).
23             Instead, on April 12, 2018, Ms. Yamada started a new email chain with an
24    email directly to Mr. Ruttenberg, without any of the information in her prior
25    exchange with Ms. Hassid. (Dkt. No. 76-1 at Ex. B). Ms. Yamada congratulated Mr.
26    Ruttenberg on the new baby, and added, “my boss Michael Grecco is eager to get on
27    a call with you about his needs. I know you’re really busy right now, so if you have a
28    partner or associate you’d like to take the call for you, that’d be great too.” (Id.).

                                           3            2:19-cv-04776-DSF-JC
                          OPPOSITION TO MOTION TO DISQUALIFY
     Case 2:19-cv-04776-DSF-JC Document 77 Filed 07/26/21 Page 8 of 25 Page ID #:980



 1          Mr. Ruttenberg was still in the hospital with his wife when Ms. Yamada’s new
 2    email came in. (Ruttenberg Decl. ¶¶ 10–11). Mr. Ruttenberg forwarded the new
 3    message to his associate Mr. Madanat, who scheduled a call with Mr. Grecco and Ms.
 4    Yamada regarding their request for a referral. (Dkt. No. 76-1 at Ex. B). Mr. Madanat
 5    is not copied of any of the prior emails with MGP and did not receive them. (Madanat
 6    Decl. ¶ 4).
 7          On April 13, 2018, Mr. Madanat, Mr. Grecco and Ms. Yamada had a call that
 8    Mr. Grecco describes as “preliminary.” (Ex. 1 at 177:7–12). Mr. Grecco does not
 9    have a specific recollection of the call. (Id. at 197:7–11). Based on his (and RIPL’s)
10    ordinary practice, Mr. Madanat would have advised Ms. Yamada and Mr. Grecco that
11    they should not divulge any confidential information during such a call. (Madanat
12    Decl. ¶ 6; Ruttenberg Decl. ¶ 13). At a high-level, Mr. Grecco explained that he was
13    seeking counsel to assist other photographers assert copyright infringement claims.
14    (Madanat Decl. ¶ 7). The discussion had nothing to do with Ziff Davis or even Mr.
15    Grecco’s own copyright claims. (Id. ¶¶ 7, 9). After a brief discussion between Mr.
16    Madanat and Mr. Ruttenberg, RIPL declined any further assistance. (Id. ¶ 7). Mr.
17    Madanat has never worked on the instant matter. (Id. ¶ 3).
18 III.     PROCEDURAL BACKGROUND
19          MGP filed suit against Ziff Davis on May 31, 2019. (Dkt. No. 1). RIPL first
20    appeared as counsel through communications with MGP’s counsel on June 28, 2019
21    and, later, appeared on filings with the Court. (Dkt. No. 13; Ruttenberg Decl. ¶ 5).
22    RIPL has been counsel for Ziff Davis throughout this matter.
23          On November 18, 2019, the Court dismissed MGPs claims based on the statute
24    of limitations and entered judgment in favor of Ziff Davis. (Dkt. Nos. 34, 35). On
25    appeal, the Ninth Circuit reversed, explaining “it is not clear from the face of the
26    [FAC] that MGP’s copyright infringement claims were untimely.” (Dkt. No. 46 at 2).
27    The Ninth Circuit added, “For example, whether the Google reverse image search
28    technology would have captured the images is a question of fact, inappropriate for

                                          4            2:19-cv-04776-DSF-JC
                         OPPOSITION TO MOTION TO DISQUALIFY
     Case 2:19-cv-04776-DSF-JC Document 77 Filed 07/26/21 Page 9 of 25 Page ID #:981



 1    dismissal at the motion to dismiss stage.” (Id.). The Ninth Circuit suggested that, on
 2    remand, the district court may order limited discovery that focused on the statute of
 3    limitations question, which the parties and this Court agreed to do. (Id.; Dkt. Nos. 51,
 4    52, 54).
 5           On March 19, 2021, the Court ordered the parties to provide Rule 26(a) initial
 6    disclosures relating to the statute of limitations defense. (Dkt. No. 54). In its
 7    disclosures, MGP identified Mr. Grecco and Ms. Yamada as witnesses it would use in
 8    support of its position. (Ex. 2). Thus, on May 28 and June 3, 2021, Ziff Davis noticed
 9    MGP, Mr. Grecco and Ms. Yamada for depositions, and the parties later confirmed
10    that the witnesses would be deposed on July 1 and 2, 2021. (Dkt. No. 69 at 1:12-14).
11           On June 24, 2021, MGP filed an ex parte application to stay discovery pending
12    resolution of its motion to disqualify, which MGP later filed on June 28, 2021. (Dkt.
13    Nos. 58, 62). The Court denied the ex parte application to stay on June 30, 2021.
14    (Dkt. No. 68). After the Court denied MGP’s ex parte application, MGP and its
15    witnesses (Mr. Grecco and Ms. Yamada) still failed to appear for their previously
16    scheduled deposition on July 1 and 2, 2021. (Dkt. No. 69 at 1:21-24). Ultimately, Mr.
17    Grecco’s deposition proceeded on July 13 and Ms. Yamada’s on July 23. (Ruttenberg
18    Decl. ¶ 14). Both witnesses were also designated with respect to certain Rule 30(b)(6)
19    topics. (Id.).
20 IV.       LEGAL STANDARD
21           Motions to disqualify are highly disfavored and “subjected to particularly strict
22    scrutiny.” Shurance v. Planning Control Int’l, Inc., 839 F.2d 1347, 1349 (9th Cir.
23    1988); see also In re Marvel, 251 B.R. 869, 871 (Bankr. N.D. Cal. 2000), aff’d 265
24    B.R. 605 (N.D. Cal. 2001) (motion for disqualification is “drastic measure which
25    courts should hesitate to impose except when of absolute necessity”). Even if an
26    ethical violation is found, “[i]ndividual assessment of the facts, rather than automatic
27    disqualification, is a modern rule that better reflects the current realities of law firm
28    life in the 21st century.” Cal. Self-Insurers’ Security Fund v. Super. Ct., 19 Cal. App.

                                          5            2:19-cv-04776-DSF-JC
                         OPPOSITION TO MOTION TO DISQUALIFY
     Case 2:19-cv-04776-DSF-JC Document 77 Filed 07/26/21 Page 10 of 25 Page ID #:982



 1     5th 1065, 1078 (2018). A party seeking disqualification bears “a heavy burden and
 2     must satisfy a high standard of proof,” and “[w]hether to disqualify counsel for a
 3     conflict of interest is within the trial court’s discretion.” Caldwell v. City of San
 4     Francisco, No. 12-cv-01892-DMR, 2021 WL 242867, at *3 (N.D. Cal. Jan. 25,
 5     2021).
 6         V.   ARGUMENT
 7              Even assuming Rule 1.18 governs here,1 MGP’s motion should be denied.
 8     MGP was never a “prospective client” within the meaning of Rule 1.18. MGP’s brief
 9     and unsolicited discussions with RIPL did not include anything related to Ziff Davis
10     or the instant litigation, much less anything confidential. MGP sent a unilateral email
11     (which no one at RIPL read) to counsel’s wife seeking
12                        . Mr. Ruttenberg was unavailable and did not respond. MGP then
13     started a new email thread (containing nothing that MGP alleges to be confidential),
14     asking to speak with an associate, who had a brief non-confidential discussion and
15     reported back that RIPL declines any assistance. It is not entirely clear that MGP was
16     even seeking counsel for itself.
17              On the other hand, Ziff Davis is one of RIPL’s long-standing clients. RIPL has
18     represented Ziff Davis and its affiliates in over two dozen matters—including well
19     before MGP reached out through Ms. Yamada’s emails in 2018. RIPL has also
20     represented Ziff Davis in this case for over two years now—until recently, without
21     any objections from MGP. MGP’s motion should be denied.
22
23     1
        MGP alleges that it approached RIPL in March and April 2018, but Rule 1.18 was
24     only adopted in May 2018 and (as MGP concedes) it was only effective as of
       November 1, 2018. (Mot. at 6:5-8). Such rules of professional conduct are only
25     binding “when approved by the Supreme Court.” Cal. Bus. & Prof. Code § 6077
26     (emphasis added). Rules are not retroactive. See In re Wu, No. 95-O-16652, 2001 WL
       1511529, at *4 (Cal. Bar Ct. June 5, 2001) (“we deem it appropriate to apply the rules
27     for statutory interpretation to such rules.”); see also Evangelatos v. Super. Ct., 44 Cal.
28     3d 1188, 1208–1209 (1988) (absent express retroactivity provision or clear extrinsic
       justification, statute should not be applied retroactively).
                                                     6                  2:19-cv-04776-DSF-JC
                            OPPOSITION TO MOTION TO DISQUALIFY
     Case 2:19-cv-04776-DSF-JC Document 77 Filed 07/26/21 Page 11 of 25 Page ID #:983



 1           A. MGP Has Waived Any Conflict or Disqualification.
 2           As a threshold matter, MGP has long avoid waived any arguments concerning
 3     disqualification or a conflict. As MGP concedes, RIPL has been counsel of record in
 4     this action for more than two years, including before and after an appeal. That
 5     warrants denial of MGP’s motion. See Gentry v. State Farm Mut. Automobile Ins.
 6     Co., No. CIV. S-09-0671 LKK/GGH, 2009 WL 10693206, at *7 (E.D. Cal. Sept. 4,
 7     2009) (waiver found after 22-month delay).
 8           According to Mr. Grecco, MGP is not a large organization. Mr. Grecco
 9     contends that both he and Ms. Yamada—who are two of MGP’s three employees—
10     had discussions with RIPL. (Ex. 1 at 17:9–21, 177:4–25). In his recent deposition,
11     Mr. Grecco even testified that he had a second call directly with Mr. Ruttenberg. (Id.
12     at 174:13–25, 177:4–25). If those discussions were as meaningful as Mr. Grecco now
13     claims, MGP could have and should have raised this issue long ago.
14           At this juncture, disqualification would not serve any legitimate purpose. As
15     explained in more detail below, RIPL never had any confidential information
16     belonging to MGP, much less anything that was or could be used in this litigation.
17     But more importantly, MGP does not really explain how disqualification would
18     remedy any concerns now. Subpoenas have already been served. Key depositions
19     have already occurred, including depositions of Mr. Grecco, Ms. Yamada and a Rule
20     30(b)(6) deposition of MGP.2 And this discovery has taken place without so much as
21     a Protective Order regarding confidentiality, much less any restrictions on the client’s
22     ability to receive information.
23           Contrary to MGP’s arguments, disqualifying counsel at this juncture would be
24     seriously and unfairly prejudicial to Ziff Davis. This case been ongoing for two years,
25     including two rounds of motions to dismiss, and appeal to and remand from the Ninth
26
       2
        When MGP first raised this issue, Ziff Davis suggested that MGP forego its ex parte
27     motion for a stay and, instead, continue discovery (including the depositions). (See
28     Dkt. No. 60 at 8:17-22). MGP refused and, therefore, Ziff Davis had to continue
       preparing for these depositions. (Id.).
                                                   7                  2:19-cv-04776-DSF-JC
                          OPPOSITION TO MOTION TO DISQUALIFY
     Case 2:19-cv-04776-DSF-JC Document 77 Filed 07/26/21 Page 12 of 25 Page ID #:984



 1     Circuit, and discovery concerning the statute of limitations that may be case
 2     dispositive. Further, clients have a strong interest in selecting their counsel of choice.
 3     See In re EXDS, Inc., No. C05-0787 PVT, 2005 WL 2043020, at *2 (N.D. Cal. Aug.
 4     24, 2005 (“courts start with the proposition that the right of a party to be represented
 5     in litigation by the attorney of his or her choice is a significant right and ought not to
 6     be abrogated in the absence of some indication the integrity of the judicial process
 7     will otherwise be injured”—denying motion to disqualify) (cleaned up). This is
 8     particularly true here, where Ziff Davis has not only invested significant time and
 9     resources through RIPL as its counsel of record in this case but as its counsel in
10     dozens of other matters, too. (Ruttenberg Decl. ¶ 4).
11           As detailed in Ziff Davis’ opposition to MGP’s ex parte motion seeking a stay,
12     the instant motion was filed strategically on the eve of, and in order to forestall,
13     depositions. Even when that motion was denied, the witnesses failed to show up and
14     only appeared in order to moot a discovery motion and sanctions. (See Dkt. No. 69).
15           The ability of litigants to invoke motions to disqualification strategically is
16     well documented. Shurance, 839 F.2d at 1349. Such motions “are often tactically
17     motivated; they tend to derail the efficient progress of litigation.” In re Marvel, 251
18     B.R. at 871. The timing and context of MGP’s request raises many of these same
19     concerns. Its motion should be denied.
20           B. MGP Was Never a Prospective Client.
21           MGP’s cannot invoke Rule 1.18 as a basis for disqualification here. MGP
22     unilaterally sent emails and asked for a brief call with an associate, but did not have
23     any reasonable basis for believing that RIPL was willing to represent MGP. Rule
24     1.18(a) defines a “prospective client” as “[a] person who . . . consults a lawyer for the
25     purpose of retaining the lawyer or securing legal service or advice from the lawyer in
26     the lawyer’s professional capacity.” Further, Rule 1.18(c) applies only if the
27     prospective client disclosed confidential information to an attorney.
28

                                           8            2:19-cv-04776-DSF-JC
                          OPPOSITION TO MOTION TO DISQUALIFY
     Case 2:19-cv-04776-DSF-JC Document 77 Filed 07/26/21 Page 13 of 25 Page ID #:985



 1           Comment 2 to Rule 1.18 is instructive here: “A person who by any means
 2     communicates information unilaterally to a lawyer, without reasonable expectation
 3     that the lawyer is willing to discuss the possibility of forming a lawyer-client
 4     relationship or provide legal advice is not a ‘prospective client’ within the meaning of
 5     paragraph (a).” When it sent these emails, MGP had no reasonable expectation for
 6     believing that RIPL (much less Ms. Hassid) was willing to consider a representation.
 7     Thus, MGP is not a potential client within Rule 1.18.
 8           To support its disqualification motion, MGP relies on (i) three email chains
 9     (Exs. A through C to the Greco Declaration, Dkt. No. 76-1) and (ii) Mr. Grecco’s
10     description of an April 13, 2018 phone call with Mr. Madanat, who was then an
11     associate with RIPL. During his recent deposition, Mr. Grecco also contended that he
12     had a second (“follow-up”) call, where RIPL declined the representation. None of
13     these communications support MGP’s present motion.
14                                        The Email Chains
15           Nothing in these emails supports a finding that MGP provided confidential
16     information to RIPL with a reasonable expectation that RIPL would consider a
17     representation.3 MGP contends it provided confidential information to RIPL through
18     a series of email chains attached as Exhibits A through C to Mr. Grecco’s declaration,
19     much of which is non-substantive. Exhibits A and C are mostly identical (except for
20     the last two emails). MGP only contends that the first two emails sent by Ms.
21     Yamada to Ms. Hassid on March 27 and 28, 2018 contain confidential information.
22           It is undisputed that MGP unilaterally sent the two allegedly confidential
23     emails without any reason to believe that RIPL (or Ms. Hassid) were interested in
24     representing MGP. (Ex. 1 at 165:1-18; see also id. at 169:1-4).4 Mr. Grecco (a
25
26     3
         Through its counsel, MGP confirmed that it has provided the entirety of its
       communications with RIPL as Exhibits A through C. (Ex. 1 at 182:19–183:8).
27     4
         Ms. Yamada knew that Ms. Hassid practices criminal defense law—not anything
28     having to do with copyright law. (Ex. 1 at 160:2-7). It is unclear whether MGP or Ms.

                                           9            2:19-cv-04776-DSF-JC
                          OPPOSITION TO MOTION TO DISQUALIFY
     Case 2:19-cv-04776-DSF-JC Document 77 Filed 07/26/21 Page 14 of 25 Page ID #:986



 1     sophisticated litigant) admits he understood that any law firm would need to run a
 2     conflicts check. (Ex. 1 at 197:12–21). At the time these emails were sent, RIPL was
 3     already representing Ziff Davis on other matters.5 (Ruttenberg Decl. ¶ 4). MGP had
 4     no basis for believing that RIPL was willing to consider a representation when it sent
 5     these emails.
 6           Further, no one from RIPL even read the allegedly confidential emails.
 7     (Ruttenberg Decl. ¶¶ 11–12; Madanat Decl. ¶ 4). Mr. Ruttenberg was only added to
 8     the chain in Exhibit A (and C) on April 10—when he and his wife were in the
 9     hospital—and these email chains were not forwarded to Mr. Madanat or anyone else
10     at RIPL. (See Dkt. No. 76-1 at Exs. A and C). Neither Mr. Ruttenberg nor anyone
11     else from RIPL responded to any of the email strings that include the allegedly
12     confidential information. Instead, on April 12, Ms. Yamada starts a new email string
13     (Exhibit B)—which does not include any of the allegedly confidential information—
14     where she acknowledges Mr. Ruttenberg’s unavailability and asks to speak with a
15     partner or associate.
16           It is not even clear that MGP was seeking representation for itself—or even
17     from anyone at RIPL. At least in part, Ms. Yamada’s emails appears to be a request
18     for referral for lawyers who could help her boss’s                     which is
19     presumably a reference to Grecco’s Image Defenders and/or Titan Copyright
20     business. (Dkt. No. 76-1 at Ex. C). Ms. Yamada also explained Mr. Grecco wants to
21
22                                   (Id.). But Mr. Grecco concedes MGP had no reason to
23
24     Yamada knew that Ms. Hassid’s husband practices in the area of intellectual property.
       (Compare id. at 166:3-7 (“Q. Do you know whether Ms. Yamada was aware that my
25     firm does IP before the response came from this email? A. I’m not aware. I’m not
26     aware either way. I couldn’t conclusively say she did or didn’t.”) with id. at 166:13-
       167:1 (“I think she already knew that before she sent this email. That’s why she
27     reached out to your wife.”)).
28     5
         The first email from Ms. Yamada mentions possible litigation targets, but MGP had
       no way of knowing whether RIPL represented those entities.
                                                  10                  2:19-cv-04776-DSF-JC
                            OPPOSITION TO MOTION TO DISQUALIFY
     Case 2:19-cv-04776-DSF-JC Document 77 Filed 07/26/21 Page 15 of 25 Page ID #:987



 1     believe that RIPL would be involved in such matters. (Ex. 1 at 172:12-20). At his
 2     deposition, Mr. Grecco added, “In hindsight, I don’t know why she disclosed this
 3     much information in an initial email . . . .” (Id.).
 4           At bottom, these emails do not support MGP’s motion.
 5                                Discussions with Attorney Madanat
 6           Likewise, MGP had no basis for believing RIPL was willing to represent MGP
 7     based on the April 13, 2018 phone call with associate Bassil Madanat. Again, Mr.
 8     Grecco (a sophisticated litigant) concedes he understood lawyers must first clear
 9     conflicts before having substantive conversations—and he knew that RIPL had not
10     cleared conflicts before this call. (Ex. 1 at 197:12–21). Based on his typical practice,
11     Mr. Madanat confirms he would have advised MGP that it should not share any
12     confidential information during such a preliminary call. (Madanat Decl. ¶ 6). As
13     noted above, Mr. Madanat did not even receive a copy of the allegedly confidential
14     information in Exhibits A or C. (See Dkt. No. 76-1; Madanat Decl. ¶ 4). Indeed, the
15     limited discussion with Mr. Madanat was about seeking representation for other
16     photographers (not MGP), which RIPL declined. (Madanat Decl. ¶ 7).
17           Importantly, MGP does not point to any specific confidential information that
18     was allegedly shared with Mr. Madanat. During his recent deposition, Mr. Grecco
19     characterized the April 13 call with Mr. Madanat as a “preliminary call” (Ex. 1 at
20     177:4–25), and admitted he does not remember the conversation with Mr. Madanat:6
21                  Q. Do you have a specific recollection of your conversation
22                  with Mr. Madanat on April 13th, 2018?
23                  A. I don’t have a specific recollection of that.
24
       6
        This testimony contrasts starkly with Mr. Grecco’s declaration, where he contends
25     that, during this call, he “candidly discussed confidential information concerning
26     MGP’s copyright enforcement practices, including confidential information regarding
       MGP’s use of reverse image search technology, and confidential financial
27     information regarding MGP’s copyright infringement matter.” (Dkt. No. 65-1 ¶ 15).
28     But even in that declaration, Mr. Grecco does not identify any specific confidential
       information that was shared.
                                                    11                  2:19-cv-04776-DSF-JC
                           OPPOSITION TO MOTION TO DISQUALIFY
     Case 2:19-cv-04776-DSF-JC Document 77 Filed 07/26/21 Page 16 of 25 Page ID #:988



 1     (Id. at 197:7–11).
 2           Because MGP cannot identify any specific information that was disclosed
 3     during that phone call, much less anything that could be characterized as
 4     “confidential,” its motion should be denied on that basis alone. See Kuyou Sports
 5     Goods Co. v. Fountain Inc., No. SACV 17-00426 JVS(KESx), 2017 WL 5172239, at
 6     *3 (C.D. Cal. June 19, 2017) (“[W]here the former contact with the attorney was a
 7     preliminary conversation that did not result in professional employment or services,
 8     the party seeking disqualification must show, directly or by reasonable inference, that
 9     the attorney acquired confidential information in the conversation.”); Li v. A Perfect
10     Day Franchise, Inc., No. 11-cv-01189-LHK, 2011 WL 4635176, at *6 (N.D. Cal.
11     Oct. 5, 2011) (denying motion to disqualify counsel because moving party failed to
12     specifically identify the relevant confidential information); Caldwell v. City of San
13     Francisco, No. 12-cv-01892-DMR, 2021 WL 242867, at *5–6 (N.D. Cal. Jan. 25,
14     2021) (same—“Defendants’ vague presentation fails to address the fundamental
15     question: exactly what confidential information did Quadra learn . . . that he could
16     use against Defendants in this case?”); IPVX Patent Holdings, Inc. v. 8x8, Inc., No.
17     4:13-cv-01707 SBA (KAW), 2013 WL 6700303, at *4 (N.D. Cal. Dec. 19, 2013)
18     (same—the moving party “did not identify any specific products in their declarations
19     that were discussed that are directly at issue in this case”); In re Marriage of
20     Zimmerman, 16 Cal. App. 4th 556, 565 (1993) (affirming denial of motion to
21     disqualify and finding that “conclusory” declaration was insufficient).
22           In any event, Mr. Madanat did not pass along any confidential information, he
23     never worked on this matter, and he is also no longer with RIPL. (Madanat Decl. ¶¶
24     2, 3, 8). MGP’s motion should be denied.
25                                        Second Phone Call
26           Switching theories, at his recent deposition Mr. Grecco contended that he had a
27     second (“follow-up”) phone call—which is not mentioned in his declaration—and
28     that it was actually this second call that led him to believe RIPL was willing to

                                             12           2:19-cv-04776-DSF-JC
                            OPPOSITION TO MOTION TO DISQUALIFY
     Case 2:19-cv-04776-DSF-JC Document 77 Filed 07/26/21 Page 17 of 25 Page ID #:989



 1     represent MGP. (Ex. 1 at 174:13–16, 181:13–182:1). He contended (for the first time)
 2     that this follow-up call included not only Mr. Madanat but also Mr. Ruttenberg.7 (Id.
 3     at 176:13–177:25). When pressed, Mr. Grecco could not specify “when” he spoke
 4     with Mr. Ruttenberg. Instead, he insisted, “I have a calendar record. We will be
 5     submitting that to the court.” (Ex. 1 at 156:3–6). No such “record” has been provided.
 6     Mr. Ruttenberg has no recollection of such a call. (Ruttenberg Decl. ¶ 15).
 7           More importantly—according to Mr. Grecco—during this second phone call,
 8     RIPL expressly declined any representation. Per Mr. Grecco’s testimony, Mr.
 9     Ruttenberg told MGP that he was “too busy to take on anything else right now, that
10     you were about to have a baby or you just had a young baby.” (Ex. 1 at 156:14–23).
11     And apart from this second call declining the representation, Mr. Grecco could not
12     point to anything else suggesting counsel was willing to represent MGP:
13                 Q. Apart from the fact that you say you had a follow-up call
14                 where I [Mr. Ruttenberg] was involved, apart from that specific
                   fact, is there anything that I have done that led you to believe
15                 that I was willing to represent you or MGP?
16
                   A. The second phone call would have been the thing telling me
17                 that you were possibly willing to represent us.
18                 Q. And apart form that second phone call, anything else?
19
                   A. Obviously not.
20
                   Q. All right.
21
22                 A. We don’t have a retainer agreement. So obviously not.

23     (Id. at 181:13–182:1).

24                                             * * *

25
26     7
        Even at his deposition, Mr. Grecco was inconsistent on this point. At first, he
       insisted he had only one phone call with RIPL and that the phone call included
27     himself, Ms. Yamada, Mr. Madanat and Mr. Ruttenberg. (Ex. 1 at 156:24–157:1).
28     Later in his deposition, Mr. Grecco contended that there were actually two calls. (Id.
       at 174:20–25, 176:13–177:25).
                                                  13                 2:19-cv-04776-DSF-JC
                          OPPOSITION TO MOTION TO DISQUALIFY
     Case 2:19-cv-04776-DSF-JC Document 77 Filed 07/26/21 Page 18 of 25 Page ID #:990



 1           In short, RIPL has never expressed any interest in representing MGP, and MGP
 2     had no reasonable basis for believing that it would. MGP was not a “potential client”
 3     under Rule 1.18 when Ms. Yamada unilaterally sent her initial emails. No one at
 4     RIPL read or responded to the emails that supposedly contain confidential
 5     information. Mr. Grecco admits he does not actually remember the phone call with
 6     Mr. Madanat and cannot identify anything confidential from that discussion. And the
 7     only thing Mr. Grecco describes from the supposed “follow-up” call is that RIPL
 8     expressly declined any representation. MGP’s motion should be denied.
 9           C. MGP’s Inquiry Is Not Substantially Related to this Case.
10           Even setting aside the issues discussed above, MGP’s inquiry had nothing to
11     do with Ziff Davis or the instant litigation. Rule 1.18(c) only applies to
12     “represent[ation of] a client with interests materially adverse to those of a prospective
13     client in the same or a substantially related matter.” There is no dispute that MGP’s
14     communications with RIPL had nothing to do with Ziff Davis. (Madanat Decl. ¶ 7).
15     The unsolicited email mentions a number of potential targets—none of whom have
16     anything to do with Ziff Davis or this litigation. (Dkt. No. 76-1 at Ex. C). Indeed,
17     according to its Complaint, MGP contends it was not even aware of Ziff Davis or its
18     websites when it reached out in March 2018. (See Dkt. No. 26-1 ¶ 22).
19           Undeterred, MGP points to three things from its discussions with RIPL that are
20     supposedly connected to the instant litigation, but none of these arguments pass
21     muster: (i) the use of reverse image searching; (ii) MGP’s relationship with
22     ImageRights; and (iii) financial information related to MGP’s valuation of its
23     copyright litigation claims. MGP never explains how any of the information it
24     disclosed concerning these issues relates to Ziff Davis or the instant litigation.
25           For example, MGP’s use of reverse image searching is disclosed expressly in
26     the Complaint. (Dkt. No. 26-1 ¶ 21). Its relationship with ImageRights has been the
27     subject of interviews and extensive public disclosures. (See Dkt. No. 60 at 8 n.3).
28     MGP did not supply anything confidential or specific that could be used in

                                           14           2:19-cv-04776-DSF-JC
                          OPPOSITION TO MOTION TO DISQUALIFY
     Case 2:19-cv-04776-DSF-JC Document 77 Filed 07/26/21 Page 19 of 25 Page ID #:991



 1     connection with the instant litigation. And the only financial information (which
 2     MGP unilaterally provided in its first email) is so broad and generic that it would be
 3     entirely useless even if RIPL had read it at the time. MGP makes no effort to explain
 4     how the information disclosed to RIPL could be used against MGP in this litigation.
 5           To be clear—and to the extent MGP argues otherwise—RIPL has never used
 6     (and had no ability or reason to use) any information disclosed by MGP in 2018. No
 7     one from RIPL read the emails that MGP contends are confidential. (Ruttenberg
 8     Decl. ¶¶ 11–12; Madanat Decl. ¶ 4). The discovery pursued by Ziff Davis is based
 9     upon publicly available information, including information available from other cases
10     filed by MGP and interviews given by Mr. Grecco.
11           Although Ziff Davis is unaware of any cases interpreting “substantially
12     related” with respect to Rule 1.18, courts interpreting that phrase in connection with
13     other Rules have required an analysis of “(1) the relationship between the legal
14     problem involved in the former representation and the legal problem involved in the
15     current representation, and (2) the relationship between the attorney and the former
16     client with respect to the legal problem involved in the former representation.”
17     Fremont Indemnity Co. v. Fremont General Corp., 143 Cal. App. 4th 50, 67 (2006).
18     Here, there is no relationship between the “legal problems” in the two matters
19     because there were no legal problems discussed in 2018. With respect to the second
20     factor, “even if the issues are similar, there must be some basis to conclude that an
21     attorney who had no direct, personal involvement in the prior representation was
22     privy to confidential information.” Id. at 68. Of course, there was no prior
23     representation in this case, but rather an email and a brief conversation about
24     representing other photographers. Counsel in this case (Guy Ruttenberg) “had no
25     direct personal involvement” in the 2018 communications—except (according to Mr.
26     Grecco’s deposition testimony) a follow-up call declining the representation. As
27     noted above, Mr. Ruttenberg was unavailable to discuss the matter. The only RIPL
28

                                           15           2:19-cv-04776-DSF-JC
                          OPPOSITION TO MOTION TO DISQUALIFY
     Case 2:19-cv-04776-DSF-JC Document 77 Filed 07/26/21 Page 20 of 25 Page ID #:992



 1     attorney who did speak with MGP—Mr. Madanat—has never worked on this case
 2     (and has been screened from it).
 3           The facts here are afield from the facts in the cases MGP relies upon. For
 4     example, MGP relies Export-Import Bank of Korea v. ASI Corp., No.
 5     CV162056MWFJPRX, 2019 WL 8200603 (C.D. Cal. Jan. 16, 2019), which
 6     distinguishes other cases by emphasizing that the attorney was involved in
 7     “substantial communications, review of numerous confidential documents,
 8     formulation of legal strategies and phases of potential representation, etc.” Id. at *8.
 9     MGP does not cite any case that is remotely analogous to the circumstances here.
10           D. The Information MGP Disclosed to RIPL Is Not Confidential at All.
11           Notably, little if any of the information disclosed by MGP (even in the unread
12     emails) qualifies as “confidential.” In his declaration, Mr. Grecco claims that “Ms.
13     Yamada’s email contained confidential information concerning MGP’s copyright
14     enforcement strategy, including information with respect to its use of reverse image
15     search technologies such as ImageRights, and confidential financial information
16     related to MGP’s valuation of copyright litigation claims.” (Dkt. No. 65-1 ¶ 5). But
17     MGP sent that information without any assurances of confidentiality. In fact, the
18     original email from Ms. Yamada identifies potential litigation targets, whereas MGP
19     had no way of knowing whether those targets were existing clients of RIPL. Indeed,
20     all of this information (including the emails themselves) have been provided in the
21     instant litigation without any Protective Order in place.
22           Comparing the general information in the correspondence with public
23     information belies any assertion of confidentiality. As explained, the generalized
24     notions that MGP uses reverse image searching, the existence of its relationship with
25     ImageRights, its partnership with particular law firms, information about its finances,
26     and MGP’s status as a copyright assertion entity are all public information. Courts
27     have found that information that later becomes public may not be considered
28     “confidential” under the Professional Rules of Conduct. See Kuyou, No. SACV 17-

                                           16           2:19-cv-04776-DSF-JC
                          OPPOSITION TO MOTION TO DISQUALIFY
     Case 2:19-cv-04776-DSF-JC Document 77 Filed 07/26/21 Page 21 of 25 Page ID #:993



 1     00426 JVS(KESx), 2017 WL 5172239, at *3 (finding information that was publicly
 2     disclosed was not confidential); Faraday&Future, Inc. v. EVelozcity, Inc., No. CV
 3     18-737-DMG (RAOx), 2018 WL 4849704, at *8 (C.D. Cal. May 30, 2018)
 4     (information not confidential when it was later publicly disclosed). MGP’s
 5     information here goes beyond that because it was not even confidential at the time.
 6           For example, it is public information that MGP uses ImageRights to detect
 7     instances of alleged copyright infringements and stores them in a “portal.” (Dkt. No.
 8     60-2 at 41–43) (Grecco explaining that “Image Rights . . . is one of the services I
 9     have used,” that he “actually started my own service at this point . . . because I do it
10     better than everyone else,” that his new company has “partnered” with a law firm
11     having “its own software and portal, and they go to three third-party search engines,”
12     and his new firm (Higbee) “has gone into my Image Rights portal and actually
13     downloaded all the sightings.”); https://pdnonline.com/photography-
14     business/copyright-law/how-and-why-to-make-copyright-registration-part-of-your-
15     workflow/ (October 2015 article: Grecco “uses a service, imagerights.com, to troll the
16     Internet for unauthorized uses of his images”)). See also Michael Grecco Prods, Inc.
17     v. BDG Media Inc., No. CV 19-04716-AB, 2020 WL 3957565, at *2 (C.D. Cal. Feb.
18     26, 2020) (“[Grecco] has, in the past, utilized a third-party reverse image search
19     software platform operated by ImageRights”)).
20           It is also public information that Mr. Grecco teams up with law firms to assert
21     copyright claims, who have access to the ImageRights detections. (See
22     https://labusinessjournal.com/news/2016/oct/21/photographers-focused-online
23     (October 2016 article: “Grecco said he is slogging through 35,000 possible instances
24     of copyright infringement and he works with a team of eight law firms.”); Dkt. No.
25     60-2 at 42–43 (Grecco stating that he “ha[s] eight firms that I use” and that he has
26     “partnered with, because I have such a high volume of sightings,” and that one of his
27     firms, Higbee (MGP’s counsel of record in this case) “has their own portal [to access
28     MGP’s images], and they have 20 case workers” that manage MGP’s copyright

                                           17           2:19-cv-04776-DSF-JC
                          OPPOSITION TO MOTION TO DISQUALIFY
     Case 2:19-cv-04776-DSF-JC Document 77 Filed 07/26/21 Page 22 of 25 Page ID #:994



 1     assertions and “they also have their own three search engines” to look for allegedly
 2     infringing works); https://titancopyright.com/about/ (Grecco’s company touting
 3     partnership with attorneys at Hertz, Lichtenstein, Young and Polk, LLP)). See also
 4     Golden v. Michael Grecco Prods, Inc., No. 19CV3156NGGRER, 2021 WL 878587,
 5     at *7 (E.D.N.Y. Mar. 9, 2021) (“[T]his team’s conduct has led another court to
 6     suggest that Grecco’s counsel might be considered a ‘copyright troll,’” a term that
 7     refers to someone who scours the internet for unlicensed use of copyrighted material
 8     for the purpose of extracting settlements.”)). Grecco’s relationships with the
 9     particular law firms identified in Ms. Yamada’s email (in addition to Higbee) are also
10     public. Michael Grecco Prods., Inc. v. Alamy Inc., No. 18-CV-3260 (PKC) (JO),
11     2020 WL 5848613 (E.D.N.Y. Oct. 1, 2020) (Duane Morris LLP);
12     https://labusinessjournal.com/news/2016/oct/21/photographers-focused-online/
13     (Doniger); Michael Grecco Prods., Inc. v. Enthusiast Gaming, Inc., No. 19-cv-06399-
14     LHK (N.D. Cal. Dec. 8, 2020) (Perkowski); Michael Grecco Prods., Inc. v.
15     Valuewalk, LLC, 345 F. Supp. 3d 482 (S.D.N.Y. 2018) (Spector Gadon & Rosen);
16     Grecco v. Associated Press, No. 16-cv-6240 (VEC), 2017 WL 2913501 (S.D.N.Y.
17     July 7, 2017) (Nelson & McCulloch LLP); Michael Grecco Prods., Inc. v. UMG
18     Recordings, Inc., No. 1:17-cv-01384-JGK, Dkt. No. 1 at 11 (S.D.N.Y. Feb. 23, 2017)
19     (Intellectual Property Group); Michael Grecco Prods, Inc. v. Wenn Ltd., No. 1:17-cv-
20     01843-KBF, Dkt. No. 1 at 20 (S.D.N.Y. Mar. 13, 2017) (Meloni & McCaffrey).
21           The fact that Grecco uses software to locate allegedly infringing works and
22     partners with ImageRights to do so is also publicly known.
23     (https://titancopyright.com/how-it-works/ (Grecco’s website touting that “Utilizing
24     proprietary search technology, we scour billions of websites to identify uses of your
25     images.”); Dkt. No. 60-2 at 41 (explaining that he uses ImageRights’ software to
26     detect alleged infringements), 42 (his partner law firms have their own software).
27     Indeed, it is not confidential information that locating a picture on the internet must
28

                                           18           2:19-cv-04776-DSF-JC
                          OPPOSITION TO MOTION TO DISQUALIFY
     Case 2:19-cv-04776-DSF-JC Document 77 Filed 07/26/21 Page 23 of 25 Page ID #:995



 1     use some unspecified type of software. (See Dkt. No. 26-1 ¶ 21 (MGP found the
 2     alleged infringement using software)).
 3               It is also public knowledge that Grecco has partnered with other well-known
 4     photographers in enforcing copyrights against alleged infringers
 5     (https://titancopyright.com/about/ (listing Elizabeth Waterman, “a portrait and fine art
 6     photographer”)) and that he was involved in publicly-filed litigations with the entities
 7     listed.
 8               Moreover, the fact that MGP
 9                                     cannot seriously be characterized as confidential
10     information, and MGP cites no authority suggesting otherwise. And while financial
11     information may sometimes be confidential, the information Ms. Yamada disclosed
12     had either already been disclosed by MGP or is too general to be protected. Mr.
13     Grecco has, for example, been extraordinarily candid regarding his and his
14     company’s finances. He has disclosed the breakdown of revenue obtained from
15     copyright enforcement efforts between the copyright holder, attorneys, and his
16     company and has been open about how much money he gets from his enforcement
17     efforts. (Dkt. No. 60-2 at 41 (discussing his company’s split of revenue from
18     enforcement (copyright holder takes 50%, company 20%, attorney 30%)); see also id.
19     at 42 (stating that he is “negotiating fees that are 5 and 10 times higher than everyone
20     else”), 12 (Mr. Grecco requires $750 a day and $750 a page and boasting that it was
21     not until recently that magazines figured out about a 90-day embargo period as a
22     business model); https://pdnonline.com/photography-business/copyright-law/how-
23     and-why-to-make-copyright-registration-part-of-your-workflow/ (“My collections for
24     infringement far surpass revenues I was getting ten years ago for my syndication and
25     creative stock, when that market was a viable market.”); Dkt. No. 60-3 (internal
26     emails from July 2016 regarding settlement negotiations: “In a negotiation I do not go
27     from 5,370 Euro all the way down to 3,000 that quickly. . . . [W]e just licensed the
28

                                              19           2:19-cv-04776-DSF-JC
                             OPPOSITION TO MOTION TO DISQUALIFY
     Case 2:19-cv-04776-DSF-JC Document 77 Filed 07/26/21 Page 24 of 25 Page ID #:996



 1     use of one editorial image on the web for $13,500 to the Financial Times of London. .
 2     . . Based on that, I would go down to 5,000 Euros to start.”)).
 3            MGP cites two cases for the proposition that confidential information does not
 4     lose its protected status if is publicly available. Both are distinguishable. For
 5     example, in SkyBell Techs., Inc. v. Ring, Inc., No. SACV1800014JVSJDEX, 2018
 6     WL 6016156, at *6 (C.D. Cal. Sept. 18, 2018), the court found it significant that the
 7     information remained confidential “at the time the information was divulged.”
 8     Similarly, in In re Johnson, No. 96-O-05705, 2000 WL 1682427, at *10 (Cal. Bar Ct.
 9     Oct. 26, 2000), the State Bar Review Department concluded that the information
10     disclosed was not easily discoverable. The facts contrast starkly with the abundant
11     public information that is widely available here.
12            In short, MGP is a sophisticated litigant. It unilaterally disclosed information in
13     an email without any assurance or expectation of confidentiality—and without
14     knowing whether RIPL was already adverse to MGP. Indeed, Ziff Davis was already
15     a long-standing client of RIPL in March 2018. Even now, MGP has not sought a
16     Protective Order to require any confidential treatment for any of this information.
17     MGP cannot seriously contend that the information should be treated as
18     “confidential.”
19 VI.        CONCLUSION
20            The Court should deny MGP’s motion to disqualify. MGP was not a potential
21     client, and the information it disclosed to RIPL was not confidential and not material
22     to this case.
23
24      DATED: July 26, 2021               By:           /s/ Guy Ruttenberg
25
26
27
28

                                           20           2:19-cv-04776-DSF-JC
                          OPPOSITION TO MOTION TO DISQUALIFY
     Case 2:19-cv-04776-DSF-JC Document 77 Filed 07/26/21 Page 25 of 25 Page ID #:997


                                           Guy Ruttenberg
 1                                         Michael Eshaghian
                                           RUTTENBERG IP LAW, A
 2                                         PROFESSIONAL CORPORATION
                                           1801 Century Park East, Suite 1920
 3                                         Los Angeles, CA 90067
                                           Telephone: (310) 627-2270
 4                                         Facsimile: (310) 627-2260
                                           guy@ruttenbergiplaw.com
 5                                         mike@ruttenbergiplaw.com
 6                                         Attorneys for Defendant Ziff Davis, LLC
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         21           2:19-cv-04776-DSF-JC
                        OPPOSITION TO MOTION TO DISQUALIFY
